CaSe: 3219-CV-OOO40-T|\/|R-SLO DOC #Z l Filed: 02/12/19 Page: l Of 21 PAGE|D #Z l

|N, THE UN|TED STATES COURT "__=T-,-'

FOR THE SOUTHERN D|STRICT OF OH|O

WESTERN D!V|S|ON AT DAYTON

WARREN EASTERL|NG
71 ARL|NGTON A\/E.
DA¥TON, OH. 451-117
937-263-1913
P|aintiff

vs.
WALTER H. RlcE
200 W. sEcoND sT., Roc)wl 909
DAYTON, 0H. 45402

AND
MchAr-:LJ. NEWMAN
200 W. sECOND sT., Roo\\/l 505
DAYTON, 0H. 45402

AND

THGMAS l\/l. ROSE
200 W. seCOND ST., ROOM 010
DAYTON, OH. 4540`2
AND

3=19cv -40

WA|_TER H. R|CE

|VHCHAEL J. NEWMAN

COMPLA|NT F|LED BY PLA|NT|FF
VV|TH TWO FEDERAL QU EST|ONS

CaSe: 3219-CV-OOO40-T|\/|R-SLO DOC #Z 1 Filed: O2/12/19 Page: 2 Of 21 PAGE|D #Z 2

|V|ARK S. I\/IADDOX
987 5. H|GH ST.
COLU|\/|BUS, OH. 43206
AND
ED|\/lUND A. SARGUS JR.
85 MARCON| BLVD., Rm. 301
COLU|\/|BUS, OH. 43215
AND
MA`ITHEW HOROW|TZ
ASISTANT UN|TED STATES ATTORNEV
221 E. FOURTH ST, SUITE 400
C|NC|NNAT|, OH. 45202
AND
I\/|ARK T. D'ALLESSANDRO
ASS|STANT UNITED- STATES A`|_FORNEY
303 I\/|ARCON| BLVD., SU|TE 200
COLUl\/|BUS, OH. 43215
AND
ANN YACKSHA\N
30 EAST BROAD ST., 16th FLOOR
CONST|TUT|ONAL OF|CES SECT|ON
COLU[\/IBUS, OH|O 43215
And

CaSe: 3219-CV-OOO40-T|\/|R-SLO DOC #Z 1 Filed: O2/12/19 Page: 3 Of 21 PAGE|D #Z 3

Timothy S. Black
Potter Stewart U.S. Courthouse
100 East Fifth St., Rm. 815
Cincinnati, Oh. l415202
AND
ALGENON MARBLEY
85 MARCONI BLVD., RM.319
COLUMBUS, OH. 43215
AND
WILLIAM B. KING, 11
221 E. FOURTH ST., SUITE 400
CINCINNATI, OH. 45202
AND
SHARON L. OVINGTON
200 W. SECOND ST., Rl\/[ 523
DAYTON, OH. 45402
AND
BRlAN SPIESS
MONTGOMERY, RENNIE AND JONSON
36 E. SEVENTl-l ST., SUITE 2100
CINCINNATI, OH. 45202

CaSe: 3219-CV-OOO40-T|\/|R-SLO DOC #Z 1 Filed: O2/12/19 Page: 4 Of 21 PAGE|D #Z 4

LINDA L. WOEBER
MONTGOMERY, RENNIE AND JONSON
36 E. SEVENTH ST., SUITE 2100
CINCINNATI, OH. 45202
AND

DONALD J. TRU|\AP
221 E. FOURTH ST., SU|TE 400
C|NCINNAT|, OH. 45202

Defendants

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 5 Of 21 PAGE|D #Z 5

The Plaintiff, in his claims for relief, state the following:

1. |n violation of Title 42 U.S.C. 1985 the Defendants have obstructed justice
and deprived the Plaintific of his rights in a conspiracy.

2. |n violation of Title 42 U.S.C. 1985 the Defendant obstructed justice and
deprived the P|aintiff of his right to injunctive relief as stated in F.R.C. P. Rule
658

3. |n violation of 28 U.S.C. 144, the Defendant has failed to recuse himself

4. |n violation of42 U.S.C.1985,The Defendant dismissed a complaint in
violation of governing case lavv. ,

5. |n violation of Trop v. DulleS 11 356 U.S. 86 (1958) ,The defendants have
stripped avvay the Plaintiff’s citizenship by taking avvay his right to have
rights and his right to vvin a case in a court of |aW.

 

JUR!SD|CT|O|\|

|n accordance vvith Title 28 U.S.C.1331 the instant case is properly filed in the
U.S. district court vvhere a federal question vvill be filed to support the Plaintiff's
claims of his rights being violated.

LlABlL|TY

Al| Defenclants are individually liable and stripped of their official capacities as
Judge and U.S. Attorney General in accordance vvith the ruling in Ex Parte Young
209 U.S. 123(1908) using the stripping doctrine.

The doctrine of respondeat superior vvi|| confirm the attorney general is
responsible for the actions of his subordinate judges.

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 6 Of 21 PAGE|D #Z 6

ll\/lMUN|TY

The instant complaint is being filed as a Bivens action vvhere the Defendants vvill
face the complaint as individual citizens stripped oftheir official capacities as
judge and attorney genera|.

The claims against Dona|d J. Trump are in reference to his position and
responsibility as president of the United States in regards to the Department of
justice to enforce the lavv and to protect the legal interest of the United States of
Ametica.

PROCEDURAL POSTURE

The instant case is an original case filed in the federal district court, nonetheless,
the Plaintiff has motioned for Judge Rice to recuse himself in case 3:18 cv 075 due
to evidence ofJudge Rice authoring a document (e)<hibit #1) to initiate a
conspiracy against rights in regards to the P|aintiff's pursuit for justice in several
cases.

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 7 Of 21 PAGE|D #Z 7

The Plaintiff for his complaint, state the following,

Al| of the counts discussed herein confirm the violation of .
Trop v. Dul|es :: 356 U.S. 86 (1958) vvhere stripping an American citizen of
citizenship Was a cruel and unusual punishment When imposed on a soldier
Who had deserted his /-\rmy unit during vvartime for less than one day
Simi|arly, the stripping one’s fundamental rights associated With citizenship
is entirely the same as stripping one of citizenship itself placing the
individual in a slave-like state Here, the Plaintiff is stripped of the right to
have rights and the right to vvin a case in a court of lavv.

COUNT ONE

On August 1, 2014 Judge Walter Rice illegally filed a fictitious court order,
herein referred to as exhibit #1, in regards to a matter vvhich vvas never properly
place before the court using a fictitious case number and filed it in the clerk’s
office; There Was no plaintiff Who filed the case, no complaint and no service of
process, nonetheless, the fictitious order Was properly signed by Rice using his
authority as judge. The “order" vvas obtained illegally and used for an illegal
purpose.

Specifically, the order barred the Plaintiff from entering to federal building at
200 W. Second St. in Dayton, Ohio Which house the clerk of courts Where it is the
Plaintiff’s Constitutional right to enter this building vvhere this vvould be free
access to the courts vvithout intimidation The Plaintiff within this order is
threatened With detainment and arrest if he should attempt entry. This Wou|d
document the beginning of a conspiracy against rights lead by Defendant Walter
H. Rice.

Second, the Plaintiff Was declared a vexatious |itigator on page 1 of exhibit #1
Which federal lavv does not recognize due to it being unconstitutional and thirdly
the Plaintiff vvas barred from filing cases vvith a motion to proceed in forma
pauperis, a right associated With citizenship Where this Would obstruct justice and
deprive one of rights.

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 8 Of 21 PAGE|D #Z 8

On page three of exhibit #1 a list ofjudges are notified to dismiss the plaintiff's
cases using The Rool<er-Feldman Abstention Doctrine or res judicata to prevent
the Plaintiff from obtaining justice through the court With any of the listed judges
presiding over the case. The Federal l\/larshalls Service and court security are
enlisted to participate in a conspiracy against right to obstruct justice. Additiona|ly
, stigmatizing a litigant as a vexatious |itigator creates an animosity from the
court towards the Plaintiff and his cases aimed at obstructingjustice and
depriving one of rights in the form of a conspiracy.

lA. On September 17, 2018 the Plaintiff filed a motion for recusa|(exhibit #2) in
accordance With 28 U.S.C. 144 With exhibit #1 as supporting evidence and Judge
Rice has failed to effectively dispute the authenticity of exhibit #1 and has failed
to recuse himseif. The evidence proves interest and a deep rooted prejudice
against the Plaintiff.

B. Defendant l\./lichael Nevvman has recommended dismissal (see exhibit #6) of
case 3:18 cv 075 caption Easterling vs. Lakefront Lines |nc. based upon a 12(86)
motion to dismiss Which has no merit since the Lakefront admits to a termination
ofthe Plaintiff, claims an exemption from paying overtime Wages, admits to not
paying overtime to any employee and Plaintiff's exhibit #13, a copy ofthe motor
carrier act confirms the Lakefront Lines |nc. enjoys no exemption and has argued
or proved no basis for terminating the Plaintiff’s employment

COUNT ONE

VlOLATlON OF 28 U.S.C. 144

\/lOl_AT|ON OR 42 U.S.C.1985, OBSTRUCT|NG JUST|CE AND DEPR|V|NG ONE
OF RlGHTS GRANTED TO ALl_ ClTlZEl\lS.

1. The Defendants cannot dispute the Authenticity if Exhil:)it #1
2. The Defendant is guilty of authoring exhibit #1 Where exhibit #1 proves
interest and deep rooted prejudice against the Plaintiff.

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 9 Of 21 PAGE|D #Z 9

3. Where 28 U.S.C. 144 confirms that if the motion for recusal is made in
good faith, the Defendants must recuse themselves, the Defendant has
failed to do so.

4. The Defendant's failure to recuse himself constitutes deprivation of rights
and obstruction ofjustice.

5. The Defendant's conspiracy involves sabotaging each and every case and
motion filed by the Plaintiff regardless of the merit in any filing.

THE DEFENDANT lS GU|LTY OF VlOLAT|NG 28 U.S.C.144. and 42 U.S.C.
1985

COUNT 2

On l\/|arch 13, 2018 With the filing of case 3:18 cv 075, the Plaintiff filed
a motion for injunctive relief using Ru|e 658 of F.R.C.P. (see exhibit #3)
Where the rule specifically, as granted by the U.S. Supreme Court, grants
injunctive relief as a right to any litigant Without notification of the
opposing party if the motion proves the likelihood of success and
demonstrates irreparable losses. instead of granting the motion
immediately in accordance With the rule, the Defendant hands the motion
to a magistrate Who sets it up for argument by both parties and
subsequently recommends denying the motion vvithin document #6 on
i\/iarch 16 2018, vvithout any argument from the opposing party. `l`he court
denied the motion on 5/08/2018 Within Docurnent #18 herein referred as
exhibit #5 Where this act is a deprivation of rights.

The court argues the point of there being no irreparable losses
corresponding to a loss of employment because the losses are likely to be
recouped at the time ofjudgment. This case law is corrupt in that the
losses being referred to in regards to the loss ofemp|oyment are
immediate and no laterjudgment vvill eliminate the immediate

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 10 Of 21 PAGE|D #Z 10

(irreparable) losses sustained by an individual who has the presumption of
innocence which confirms the Plaintiff must be assumed innocent until he
is proved guilty of an act warranting termination The court has no
authority to violate Rule 658 which grants injunctive relief without
notification of the opposing party or to violate the Doctrine of the
Presumption of innocence with its own corrupt opinion using corrupt
case lavv in support.

Within the complaint, the Plaintiff argued and proved violation OF 29
U.S.C. 201 SECT|ON 207 otherwise known as the Fair Labor Standards Act
and the Defendant in exhibit #12 admits to terminating the Plaintiff. The
Defendant claimed an exemption to the Fair Labor Standards Act (FLSA)
and admitted to not paying overtime wages due to the exemption The
Plaintiff, in his motion for injunctive relief, proved the Defendant enjoys
no exemption using exhibit #13 a copy of the motor carrier act, and
therefore is in violation where this proves the likelihood of success is
100%. Since the case is a wrongful termination case, irreparable losses are
inherent to the situation, therefore, there would be no reasonable legal
basis to deny the motion and the pending motion to dismiss filed by
Defendant Lakefront Lines inc. has no merit. The Defendant is guilty of
depriving one of rights granted to all citizens.

COUNT TVVO

VlOLATiON OF TlTLE 42 U.S.C. 1985 BY OBSTRUCT|NG JUST|CE AND DEPR|\/|NG
ONE OF RiGHTS GRANTED TO ALL ClTlZENS.

1. The Defendants are guilty of depriving the Plaintiff of his right to Rule 658
as per exhibit #5.

2. After accepting the recommendation of Defendant |\/|ichaei Newman, the
court denied the motion for injunctive relief (exhibit #4).

10

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 11 Of 21 PAGE|D #Z 11

THE DEFENDANT S ARE GlULTY OF VlOl_AT|NG 42 U.S.C 1985 OBSTRUCT|NG
JUSTiCE Al\lD DEPR|VAT|ON OF R|Gl-lTS.

3. couNT THREE

On 8/29/ 2017 Defendant, judge Thomas Rose, in his official capacity as
judge, dismissed case 3:17 cv 67 captioned Warren Easterling vs. TJK-ELS
WEST END. DBA Domino's Pizza for failure to state a claim (ru|e 12(86) when
the Defendant (Domino’s Pizza) as represented by Attorney |\/iark i\/|addox
amended a first filed motion to dismiss(see exhibit #7) and argued the
Plaintiff's failure to obtain a right to sue letter from the Ohio civil Rights
Commission as the only basis to support the motion The Plaintiff, as argued
by i\/iaddox, attorney for Domino’s, had a pending complaint with the civil
rights commission which proves compliance with the Title Vii requirement,
therein confirming there is absolutely no basis to support a 12(86) motion to
dismiss, therefore, the court, as presided over by Thomas Rose, had no basis
to grant the motion except to participate in a conspiracy for the deprivation
of rights.

The court’s decision was based upon the recommendation (exhibit #8) by
i\/|agistrate i\/|ichae| Newman (Defendant) where the dismissal of the case
Would thwart the Plaintiff's motion for injunctive relief requesting he be
returned to the employ of Domino's pending the outcome of the case.

The court's decision violated Twombley /|qba| case law and the motion
was filed in bad faith because the Defendant’s argument of the Plaintiff not
having obtained a right to sue letter not supporting any criteria proving the
complaint must be dismissed

The Plaintiff fiied a motion for the recusal ofjudge Thomas Rose on
10/12/2018 (exhibit #9) which was found as moot (exhibit #11) and a motion
for the relief ofjudgment (exhibit #10) on 10/12/2018 which was denied on
10/16/13 (exhibit #12).

11

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 12 Of 21 PAGE|D #Z 12

COUNT THREE

VlOLATlON OF 42 U.S.C. 1985 OBSTRUCT|ON OF JUST|CE AND DEPR|V|NG
ONE OF RlGHTS GRANTED TO ALl_ C|TlZENS

1.

The Defendant participated in obstruction ofjustice and deprivation
of right by authoring a motion in bad faith which was contrary to
governing case law.

The Defendant granted a motion with no basis in law or case law.

. .The Defendant recommended dismissal of a complaint with no basis

in law or case law.

Defendant failed to recuse himself as requested by the Piaintiff in
violation of 28 U.S.C. 144

. The Defendant denied a Ruie 60 motion for relief in support of a

conspiracy for the deprivation of rights.
A perfectly sufficient case was dismissed

THE DEFENDANT(S) |5 GU|LTY OF VlOLATlOl\| 42 U.S.C. 1985

COUNT FOUR

On 5/1/20171udge Thomas Rose dismissed case 3116 cv 340 captioned
Warren Easterling Vs. Cassano's inc. Et.al., a wrongful termination case, for
failure to state a claim. The Defendant, Cassano's |nc. never argued and
proved a legal basis for termination and their claim of insubordination is
unsupported by evidence. in evidence is a notice of trespass issued by the
i\/iontgomery County Sherrif’s Dept. at the request of Cassano's trespassing
the Plaintiff from the Defendant's place of business(exhibit 13) , therein
preventing the Plaintiff from reporting to work without being arrested,
hence a termination without cause.

12

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 13 Of 21 PAGE|D #Z 13

Terrnination without cause is a claim sufficient to be heard by the court,
and the Defendant has no authority to dismiss the case where the judgment
would be contrary to the evidence, and contrary to governing case law.

Judge Rose is one ofthe judges listed on page 3 of exhibit #1 where he is
being notified of a conspiracy against rights initiated by Judge Wa|ter Rice.
The Plaintiff motioned for Judge Rose to recuse himself on 10/12/2018
(exhibit 14) and filed a motion for relief ofjudgment on 10/12/2018 herein
referred to as exhibit #15. judge Rose ignored the recusal motion claiming it
is moot and denied the motion for relief on 10/16/2018(see docket, exhibit
#16).

COUNT FOUR
VlOLATlON OF 28 U.S.C. 144
VlOLATlON OF 42 U.S.C. 1985 OBSTRUCT|ON OF
JUST|CE AND DEPRIVAT|ON OF RlGl~lTS

1. Thomas Rose had a duty to recuse himself based upon the narrative in
exhibit #1 and his being named as a participant

2. After dismissing the case on 5/1/2017 and having denied previousiy filed
motion for relief filed on 5/9/2017 and acknowledging the existence of
exhibit #1 and the fact of Cassano's failure to defeat exhibit #13, a notice
of trespass which prevented the Plaintiff from reporting to work, the
Defendant is obstructing justice and depriving the Plaintiff of the right to
an independent unbiased third party to preside over the court.

3. iudge Thomas Rose is granting dismissals in violation of governing case
law to thwart injunctive filed by the Plaintiff.

4. The notice of trespass in exhibit #13 confirms a termination without
ca use, therefore, there is no basis for dismissal for failure to state a ciaim.

13

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 14 Of 21 PAGE|D #Z 14

COUNT FIVE
V|OLAT|ON OF 42 U.S.C. 1985

OBSTRUCTlON OF JUST|CE /-\ND DEPR|Vll\lG ONE OF RlGl~lTS GRANTED

TO ALL C|TlZENS

ON September 21, 2017 the court, as presided over by fudge Thomas Rose in
case 3:16 cv 375, granted a motion to dismiss filed on N|ay 30, 2017 when there
was an un-opposed motion for summaryjudgment filed by the Plaintiff on
November 10, 2016.

1.

VIOLAT|ON OF 42 U.S.C. 1985
OBSTRUCT|N OF JUSTlCE , DEPR|VAT|ON OF RlGi~lTS

There would be no legal basis forJudge Rose to ignore the Plaintiff's
right to be heard (Due Process) in favor of hearing a later filed motion to
dismiss.

. The Plaintiff would have won case 3:16 cv 375 without the overt act of

Judge Rose ignore the un-opposed motion for summaryjudgment filed
by the Plaintiff.

3. The Piaintiff's motion for summaryjudgment filed on i\iov. 10, 2016 was ripe
where the long wait until i\/iay 30, 2017 for the filing of a motion to dismiss
is evidence of a conspiracy where the court needed a motion to dismiss to
be filed to have a basis to dismiss the case, therein obstructing justice and
depriving the Plaintiff of the right to be heard and the right to Win.

4.

Attorney l\/iatthew Horwitz is responsible for filing the motion to dismiss

which changed the course ofthe proceeding resulting in a void judgment
which represents obstructing justice and deprivation of rights.

l\/|atthew Horowitz is an assistant prosecuting attorney who has the duty
to prosecute iudge Thomas Rose for violating U.S. i_aw, where his failure

to prosecute confirms a conspiracy against rights.

14

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 15 Of 21 PAGE|D #Z 15

6. On 8/29/2017 the court as presided over by Judge Thomas Rose
granted the defendant's motion to dismiss.

COUNT SlX

in light of the dismissal of 3116 cv 375 by Judge Thomas Rose the Plaintiff
filed 3:17 cv 328 on 9/21/2017 where chiefjudge Edmund Sargus Jr.
presided On 10/05/2017 the Plaintiff filed a motion for injunctive relief in
accordance with Ru|e 658 and on 10/13/2017 the Plaintiff filed a motion to
amend his complaint with an amended federal question amended complaint
and certification of evidence On 10/26/2017 the Defendant’s attorney filed
a motion for extension of time which was not responded to by the court until
5/15/2018 ; The court has waited 7 months to respond to the Defendant
motion and has never responded to the Plaintiff's motion to mend or the
motion for injunctive relief. i-lence the Plaintiff is not being heard and the
motion for extension of time to respond to injunctive relief is a tool to
obstruct justice. injunctive relief is not injunctive if it is never heard. On
9/21/2018 the court dismissed the complaint for failure to state a ciaim.

The claim in the complaint was Judge Rose was in violation of 42 U.S.C.
1985 when he dismissed 3:16 cv 375 when there was a prior filed motion for
summaryjudgment filed by the Plaintiff on Nov. 10, 2016 which was never
heard by the Court, hence the court is refusing to hear the Plaintiffwhich
confirms a conspiracy against rights and a complete absence of the Plaintiff's
due process.

Stili pending is a motion for Judge Sargus' recusal and a motion for relief
ofjudgement filed by the Plaintiff.

COUNT SlX
VlOLATlO|\l OF 42 U.S.C.1985

1. Judge Sargus ignored the Plaintiff's motion to amend and motion for
injunctive relief confirming deprivation of rights.

2. The motion to dismiss filed by Attorney i\/|ark D'Al|essandro was filed in
bad faith where it argued the court’s failure to give due process to the

15

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 16 Of 21 PAGE|D #Z 16

Plaintiff's motion for summary judgment in case 3:16 cv 375 was not a
cognizable claim for which relief can be granted.

3. Judge Sargus granted a dismissa|_based on a motion filed in bad faith
which argued deprivation of rights therein confirming a conspiracy
against rights resulting in a void judgment.

COUNT SE\/EN

VlOLATlOi\l OF 42 U.S.C. 1985 OBSTRUCT|NG JUST|CE AND DEPR|V|NG ONE
OF RlGl-|TS GRANTED TO Al_l_ ClTlZEl\lS

On October 12, 2018 The Plaintiff filed a motion for relief ofjudgment or
order in accordance with rule 6083 and 6084 in act 3:13 cv 024 captioned
Easterling vs. i\/iike Dewine (Ohio's Attorney General) where the claim in the
case was 2323.52 of the Ohio Revised Code is and always was
unconstitutional where the case was dismissed years earlier.

in support of the Plaintiff’s 6083 motion was the use of the ruling in
BUU.OCH V. UNITED STATES 763 f. 2d 1115 1121(10"’ cir. 1985) which
confirms there is no statute of limitations on any judgment obtained using
fraud therein eliminating any claim of a 1 year statute of |imitations, where
the Plaintiff would enoy stare decisis. Attorney Ann Yackshaw, arguing in
bad faith, claim a statute of limitations which could not appiy due to its
failure to defeat Bulloch(exhibit #18).

Furthermore, the Plaintiff argued in 3:13 cv 024 that the State of Ohio has
failed to produce a judgement from a court of competent jurisdiction a
federal court, confirming 2323.52 was indeed constitutional on all grounds
or on the grounds the Plaintiff claim it was not. in Martins v. Hunters Lessee
14 U.$. 304 (1816) the Supreme court held that the Supremacy Clause and
the judicial power granted in Articie iii gives the Supreme Court the ultimate
power to review state court decision arising under the constitutional and
U.S. Law, therefore, the state of Ohio could not enact any law which affects
ones constitutional rights without the final say off the U.S. Supreme Cou rt of

16

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 17 Of 21 PAGE|D #Z 17

a federal district court using 28 U.S.C. 1331 in accordance with the judiciary
act of 1789.

i\/iore importantly, the Plaintiff argued 2323.52 fails to be constitutional
based upon the rulings in Edgar v. iii/lite Corp., 457 U.S. 624(1982) and Ware
v. Hylton, 3 U.S. (3 Dail.)199(1796). The Arguments posed by Attorney Ann
Yackshaw in defense of i\/iike Dewine and the state of Ohio were knowingly
authored in bad faith if the argument does not, as argued earlier, defeat
8ul|och and these two cases, where stare decisis would app|y. Additionally,
the Tenth Amendment prevents a state from encroach upon powers
enumerated to the federal government

Count Seven
\/|OLAT|ON OF 42 U.S.C 1985

1. Defendant Ann Yackshaw argued in bad faith regarding a statute of
limitation for a Ru|e 6084 motion despite the fact of the existence of
8ul|och V. United States in the motion

2. Ann Yackshaw argued in bad faith despite the fact of the Plaintiff using
Edgar v. |Viite and Ware V. Hyiton being used to support the motion
where Supreme Court case law and the Supremacy Clause, from which
the cases are derived, confirm U.S. law and the Constitution are the
supreme law of the land.

3. Judge 8lack failed to hear and the Plaintiff's arguments where he
committed fraud on the court and denied the motion where this is a void
judgment(exhibit #19).

COUl\lT EIGHT

On 7/28/ 2015 The Plaintiff filed case 3:15 cv 257 captioned Easterling Vs.
Wa|ter Rice and Jeremy Rose in reference to Plaintiff's exhibit #1 which was
authored by Judge Wa|ter H. Rice and executed by senior Deputy U.S
i\/iarshall Jeremy Rose where Rose ordered the Plaintiff to be tazed and

17

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 18 Of 21 PAGE|D #Z 18

placed the Plaintiff under arrest for attempting to make entry in to the
federal building which houses the courts and the clerk of courts office to file
a motion for summaryjudgment a perfectly legal act under the Fourteenth
Amendment of the U.S. Constitution.

On 7/28/2015 The Plaintiff filed a motion for injunctive relief to
temporarily restrain the enforcement of the illegally obtained “order" which
authored for an illegal purpose. On 9/08/20151udge l\/|arbley denied the
motion On 2/22/2016 Judge i\/iarb|ey granted the motion to dismiss for
failure to state a claim filed by Wiliiam 8. King ii on 10/21/2015. King’s
motion to dismiss failed to defeat exhibit #1, which was signed by Wa|ter
Rice along with the evidence from the Federal i\/|arshall's in regards to the
incident, use of force, and the arrest and release of the Plaintiff after four
days in jail.

COUNT E|GHT

VlOLATlON 42 U.S.C.1985 OBSTRUCT|NG JUSTlCE AND DEPR|V|NG ONE O
RlGH`l`S GRANTED ALL ClTlZENS

1. Judge i\/iarb|ey granted a 12(86) dismissal in violation of governing case
law where Plaintiff's exhibit #1 proved an injury in fact and confirms
plausibli|ty on its face.

2. Judge |\/|arbiey denied injunctive relief when exhibit #1 was not defeated.

3. Jeremy Rose admits or failed to deny he ordered the Plaintiff to be tazed
and order his subordinates to take the Plaintiff into custody.

4. Wiliiam i<ing authored a motion to dismiss in bad faith without defeating
any evidence, such as exhibit #1, where this is evidence of a conspiracy.

18

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 19 Of 21 PAGE|D #Z 19

COUNT N|l\iE
\/lOLAT|ON OF 42 U.S.C. 1985

in case 3:14 cv 314 captioned Easterling vs. 8arbara Gorman (Judge) the
court, presided over by Waiter Rice dismissed the case which made
jurisdiction using 28 U.S.C. 1331 for failure to state a claim. This represents a
failure of due process based the existence of Plaintiff's exhibit #1 where the
beginning of a conspiracy against rights. The Plaintiff would never have
opportunity to win due to his being stigmatized as a vexatious litigator. On
10/20/2014 the Plaintiff filed a motion for recusal.

The subject matter was in regards to case 2009 cv 8468 captioned
Easterling vs. Croswell 8us Lines inc. where Croswell was granted summary
judgment; The Plaintiff subsequently appealed the ruling claiming it was
improper for summary judgment to be granted to Croswell because the
Plaintiff could argue several genuine issues to material facts which would
make summaryjudgment in Croswell's favor unlawful. The Plaintiff filed five
cases in common pleas court to claim and prove resjudicata did not exist
because of the existence of the genuine issues to material facts where all of
those cases were dismissed based upon res judicata.

On 10/16/2014 a motion to dismiss was filed by Attorney 8rian Spiess
which could not defeat the genuine issues to material fact argued by the
Plaintiff as the basis for his ciaim of his rights being violated pursuant to Rule
56, therefore the motion was filed in bad faith a was meant to encourage a
conspiracy between Judge Rice and Defendant 8arbara Gorman On
4/17/2015 i\/iagistrate Sharon Ovington recommended dismissing the case
and denying the motion for recusal. On 4/28/2015 the court adopted
i\/|agistrate Ovington's recommendations

19

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 20 Of 21 PAGE|D #Z 20

COUNT NlNE
VlOLAT|ON OF 42 U.S.C. 1985
OBSTRUCT|ON OF JUSTlCE AND DEPR|VATION OF RlGHTS

1. |\/iagistrate Sharon Ovington Recommended denying a motion for recusal
when she had personal knowledge of the Plaintiff being arrested and
charged with criminal contempt for violating exhibit #1.

2. 8rian Spiess authored a motion to dismiss, in bad faith aimed at
encouraging a conspiracy against rights, which could not defeat the
multiple genuine issues to material facts which made the Plaintiff's claim
of his rights pursuant to Ru|e 56 being violated valid. Therefore, Spiess
knew his motion to dismiss had absolutely no merit.

FEDERAL QUEST|ON #1

Did the Defendant violate the Plaintiff's right to due process which involves a
court presided over by and independent unbiased third party where the bias
resulted in a conspiracy against rights resulting in void judgments?

FEDERAL QUEST|ON #2

Did the Defendants violate Rule 658 of F.R.C.P. by not granting injunctive
relief in accordance with rule 658 immediately or entirely .

20

CaSe: 3219-CV-OOO40-Tl\/lR-SLO DOC #Z 1 Filed: O2/12/19 Page: 21 Of 21 PAGE|D #Z 21

Wherefore, the Plaintiff asked the court for a judgment in favor of the
Plaintiff requiring compensatory damages in the amount of (52,250,000)

Two million two hundred fifty thousand dollars.

TWZZMJ%/Z

Warren Easterling §
Plaintiff/ Attorney Pro Se

71 Ar|ington Ave.

Dayton Oh. 45417

937.263.1913

|ikesprettyfeet@yahoo.com

21

